                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CENTRAL LABORERS’ PENSION                        )
 FUND, et al.,                                    )
                                                  )
                        Plaintiffs,               )
                                                  )   Case No. 18-CV-1485-SMY
 vs.                                              )
                                                  )
 E. A. MASONRY, INC.,                             )
                                                  )
                        Defendant.                )

                     ORDER AND JUDGMENT OF DEFAULT

        This matter is before the Court on Plaintiffs’ Motion for Entry of Default Judgment (Doc.

23). Plaintiffs filed the instant action against Defendant E. A. Masonry, Inc. on August 10, 2018,

alleging violations of the Employment Retirement Security Act of 1974 (“ERISA”), 29 U.S.C. §§

1131, et seq. (Doc. 1). Defendant was served with a copy of the summons and Complaint on

August 27, 2018 (Doc. 6). Thus, Defendant’s responsive pleading was due to be filed on or before

September 17, 2018. Subsequently, Plaintiffs filed an Amended Complaint on December 2, 2018

and a Second Amended Complaint on December 19, 2018 (Docs. 11 and 18). However, Defendant

failed to answer or otherwise plead to either, and a Clerk’s Entry of Default was docketed on March

15, 2019 (Doc. 9).

       Plaintiffs make the following allegations in the Second Amended Complaint: Defendant

entered into Collective Bargaining Agreements, Participation Agreements and Declarations of

Trusts with local unions affiliated with the Laborers’ International Union of North America

(“LIUNA”). The Agreements require Defendant to pay contributions to the Plaintiff ERISA Trust

Funds for covered employees. Defendant failed to pay contributions and liquidated damages from




                                           Page 1 of 3
May 1, 2011 through June 30, 2018. Plaintiffs seek $7,580.83 in contributions, liquidated

damages, attorney fees, and costs.

       Under the Federal Rules of Civil Procedure, a defendant must file its answer “within 21

days after being served with summons and complaint.” Fed.R.Civ.P. 8(a)(1)(A)(i). A defendant

who fails to do so may be found in default under Federal Rule of Civil Procedure 55(a). Default

judgment establishes, as a matter of law, that a defendant is liable to the plaintiff on each cause of

action alleged in the Complaint. United States v. Di Mucci, 879 F.2d 1488, 1497 (7th Cir. 1989).

Whether to enter default judgment is within the district court’s discretion. O’Brien v. R.J. O'Brien

& Assocs., Inc., 998 F.2d 1394, 1398 (7th Cir.1993).

       When a defendant is found in default, all factual allegations in the Complaint are deemed

admitted and not subject to challenge. Black v. Lane, 22 F.3d 1395, 1399 (7th Cir. 1994).

However, allegations relating to the amount of damages are not deemed admitted. Dundee Cement

Co. v. Howard Pipe & Concrete Prods., 722 F.2d 1319, 1323 (7th Cir. 1983); see also Fed.R.Civ.P.

8(b)(6). Thus, on default, the Court may conduct a hearing when it is necessary to perform an

accounting, ascertain damages, “establish the truth of any allegation by evidence,” or investigate

any other matter. Fed.R.Civ.P. 55(b)(2)(A)–(D).

       Here, consistent with the allegations in the Complaint, Plaintiffs seeks the following

damages on default for the actual amount due and owing from May 1, 2011 to June 30, 2018:

$6,038.72 in unpaid contributions; $603.87 in liquidated damages; $720.00 in audit costs; $156.20

in delinquent contributions; $62.04 in remittance shortages; $451.00 in litigation costs; and

$1714.50 in attorney fees, for a total of $9,746.33 (Doc. 23). The Court finds the damages on

default are ascertainable without the necessity of a hearing.




                                             Page 2 of 3
       Accordingly, Plaintiffs’ Motion is GRANTED and Default Judgment is entered in favor

of Plaintiffs and against Defendant in the amount of $9,746.33. The Clerk of Court is DIRECTED

to enter Judgment accordingly at the close of the case.

       IT IS SO ORDERED.

       DATED: March 18, 2020


                                                     STACI M. YANDLE
                                                     United States District Judge




                                           Page 3 of 3
